                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STEVEN ERIC GOULD,                                Case No. 19-cv-00015-HSG
                                   8                    Plaintiff,                         ORDER OF DISMISSAL
                                   9             v.                                        Re: Dkt. No. 45
                                  10     LAURIE MARINO, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a California prisoner proceeding pro se and currently incarcerated at Clark

                                  14   County Detention Center, filed the instant civil rights action pursuant to 42 U.S.C. § 1983. The

                                  15   Court referred this the matter for settlement proceedings before Magistrate Judge Robert Illman.

                                  16   Dkt. No. 31. On March 25, 2021, Judge Illman reported that the matter had settled. Dkt. No. 43.

                                  17   On April 27, 2021, the Court received a copy of a “Stipulation for Voluntary Dismissal with

                                  18   Prejudice (Fed. R. Civ. P. 41(a)(1)(A)(ii))” signed by both Plaintiff and counsel for Defendants.

                                  19   Dkt. No. 45. Accordingly, having been notified of the settlement, IT IS HEREBY ORDERED

                                  20   THAT this entire action, and all Defendants, are DISMISSED WITH PREJUDICE.

                                  21          The Clerk shall send a copy of this order to Judge Illman.

                                  22          This order terminates Dkt. No. 45.

                                  23          IT IS SO ORDERED.

                                  24   Dated: April 30, 2021

                                  25                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  26                                                   United States District Judge
                                  27

                                  28
